DETAILED ACTION
Claims 11-14 are pending. Claims 1-10 are cancelled. 
Priority: April 17, 2018(provisional)
Assignee: Panasonic

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10684783. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 11-14 have allowable subject matter.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 10 each contain the following limitations that distinguish the claims from the prior art:
“…A control method of controlling locking or unlocking of storage using a blockchain, the control method comprising: determining, when first request information indicating a lock/unlock 5request is received from a terminal, whether or not a keyholder identified by reading keyholder information stored in the blockchain matches an owner of the terminal that has transmitted the first request information, the lock/unlock request being a lock request or an unlock request, the keyholder information indicating a person having authority to lock or unlock the storage;  10performing lock/unlock processing when the keyholder is determined to match the owner, the lock/unlock processing being processing for causing the storage to lock or unlock in accordance with the first request information; and performing first storage processing after the lock/unlock processing is performed, the first storage processing being 
A related prior art is Ray et al.(20170185343) involves requesting a lock from a parity media controller  to perform a first sequence that accesses multiple memory modules in a stripe by a first redundancy controller. The lock is acquired for the stripe by determining whether the stripe is locked or unlocked from a stripe-specific flag in a parity media controller. A first sequence is performed on the stripe. The lock for the stripe is released. A lock request is added to a conflict queue for later grant of the lock when the current lock is released in response to the stripe being currently locked. The method enables combining a read-previous-data primitive and a write-latest-data primitive into a single swap-data primitive that reads and returns the previous data, thus reducing number of serialized primitives in critical sequences. The method enables performing stripe locking process to eliminate computational hazards i.e. race condition, by sequentially executing, without overlap. However the present claims are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132